Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 18, 2022 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 42 is objected to because of the following informalities:  On line 10 of the claim "with distal fornt end" is believed to be in error for -with the distal front end" and on lines 11, 13-14, 18-19, 22-23, and 25 of the claim "the axial shaft portion" is believed to be in error for -the bendable axial shaft portion-..  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 10-11, 21-23, 27-28, 31-32, and 36-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzon et al. (2010/0297583) in view of Burley et al. (2013/0261628) in view of Hirshman (WO 2008/024597).
Benzon teaches a dental screwdriver for use in a mouth to securely fix a dental prosthetic to a dental implant (see figs. 6a-6c, par. 28 regarding the screw driver being used in the channels of the prosthetic element) comprising a non-segmented shaft (see figs. 6a-6b, such that the shaft is twisted wires, par. 28) that is sized and shaped to fit into a curved a curved bore cavity of the dental prosthetic (see figs. 6a-6c, par. 28 regarding the screw driving being used in the curved channel of the prosthetic), the shaft including a distal front end portion 64, a distal rear end portion 63 opposite the distal front end portion and configured to couple to a handle 61 (pars. 28, 30), an axial shaft disposed between the distal front end portion and the distal read end portion, the axial shaft portion being made of a flexible material configured to elastically bend from an original shape to a bend shape along the axial shaft portion and configured to elastically return towards the original shape from the bent shape, a drive tip 65 disposed at the distal front end portion of the shaft and configured to drive a dental screw (pars. 28-30). Benzon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axial shaft portion is made of a nickel titanium configured to elastically bend from an original shape to a bent shape along the axial shaft portion without imparting a bending action and torquing forces along the distal front end portion and the distal rear end portion of the shaft, the axial shaft portion being further configured to elastically return towards the original shape from the bend shape, and an integral drive tip disposed at the distal front end of the shaft, wherein the integral drive tip and the distal front end portion of the shaft are made of nickel titanium with different material characteristics than that of the axial shaft portion.    
Burley teaches a surgical driver transmission tool 5 (i.e. the drill delivers a rotational force), comprising a non-segmented shaft (see fig. 1) having a distal front end portion 30, a distal rear end portion 10/25 opposite the distal front end portion 30 and configured to coupled to a handle (par. 53), an axial shaft portion 15 disposed between the distal front end portion 30 and the distal rear end portion 10/25, the axial shaft portion being made of a nickel titanium alloy and configured to elastically bend from an original shape to a bent shape along the axial shaft portion without imparting a bending action and torquing forces along the distal front end portion and the distal rear end portion of the shaft (see figs. 16, 5-6, pars. 48-49, 50-52, 54, specifically note that only portion 15 of the shaft is taught as “bendable”), the axial shaft portion being further configured to elastically returned towards the original shape from the bend shape (par. 50, such that nitinol is known to be super elastic and able to return to original shape) and an integral drive tip/working end 20 disposed at the distal front end portion of the shaft (pars. 48-49), wherein the integral drive tip and the distal front end portion of the shaft have different characteristics than that of the axial shaft portion (pars. 48-49, 54, such that they are more ridged, i.e. harder due to the diameter). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics, specifically flexibility, along the tool as taught by Burley in order to provide the desired bending area/region along the shaft and eliminating possible points of failure. Benzon/Burley teaches the invention as substantially claimed and discussed above, however, does not specifically teach the integral drive tip and the distal front end portion of the shaft are made of nickel titanium with different material characteristics than that of the axial shaft portion.
Hirshman teaches a surgical tool comprising a flexible shaft (which can be a drive shaft, pg. 4, l. 13) made of nickel titanium, wherein the characteristics of the nickel titanium along the shaft are changed to provide desired different flexibilities along the shaft (see pg. 4, ll. 24-27, ll. 32-33, pg. 7, ll. 1-2, pg. 8, ll. 7-16, pg. 10, ll. 8-14, pg. 16, ll. 31-34, pg. 17, ll. 1-3, pg. 22, ll. 17-22, pg. 24, ll. 1-4, pg. 25, ll. 10-27). It would have been obvious to one having ordinary skill in the art to modify the screwdriver having different regions of flexibility as taught by Benzon/Burley with the regions all being made of nickel titanium but with different material characteristics, such as the different flexibilities, in order to provide the screw driver with the desired flexibilities and torqueabilities in the desired areas along the shaft (see pg. 27, ll. 32-33, pg. 28, ll. 1-2) while providing a constant diameter device. It is noted that Hirshman teaches changing the flexibilities by also changing the diameters (see pg. 17, ll. 4-17), therefore, it is noted that Hirshman teaches the two different ways of changing the flexibly of the instrument are known equivalents.
With respect to claim 2, Benzon teaches the invention as substantially claimed and discussed above including the screw driver is uniquely sized to handle different torquing functions (par. 28). Burley further teaches the surgical instrument is uniquely sized and/or dimensioned to handle different torqueing functions (see par. 58 of Burely) and Hirshman also teaches the instrument is uniquely sized to handle different torquing functions and configured to bend a specific maximum angular arch without permanent deformation (pg. 8, ll. 8-16, pg. 22, ll. 17-22, pg. 27, ll. 32-33, pg. 28, ll. 1-2 of Hirshman). It would have been obvious to one having ordinary skill in the art to modify the screw driver taught by Benzon/Burley with the selected material properties along the shaft in order to provide the desired properties of the tool along the shaft. 
With respect to claim 7, Benzon teaches the invention as substantially claimed and discussed above, however, does not specifically teach a substantially linear curvature is maintained near and along the distal front end portion when the axial shaft portion elastically bends from the original shape to the bend shape and elastically returned towards the original shape form the bend shape to allow coupling of the drive tip to the dental screw when the shaft is fitted into the curved bore cavity of the dental prosthetic.
Burley teaches teach a substantially linear curvature is maintained near and along the distal front end portion when the axial shaft portion elastically bends from the original shape to the bend shape and elastically returned towards the original shape form the bend shape to allow coupling of the drive tip when the shaft is fitted into the curved bore cavity (see figs. 2-4, such that the shaft is bend, not that only the portion 15 of the shaft is taught as a bending portion, therefore, the portion 30 is not bent). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics along the tool as taught by Burley in order to provide the desired bending along the shaft and eliminating possible points of failure.
With respect to claim 10, Benzon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the elasticity of the nickel titanium alloy of the axial shaft portion is characterized by maintaining a kink-resistance while bending through tortuous patches without experiencing stain localization or plastic deformation
With respect to claim 10, Burley teaches the elasticity of the nickel titanium alloy of the axial shaft portion is characterized by maintaining a kink-resistance while bending through tortuous patches without experiencing stain localization or plastic deformation (see figs. 2-8, abstract, pars.16, 78). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics along the tool as taught by Burley in order to provide the desired bending along the shaft and eliminating possible points of failure. Hirshman further teaches selecting the nickel titanium’s properties based on the desired flexibility and torque delivering abilities (pg. 8, ll. 8-16, pg. 22, ll. 17-22, pg. 27, ll. 32-33, pg. 28, ll. 1-2). It would have been obvious to one having ordinary skill in the art to modify the screw driver taught by Benzon/Burley with the selected material properties along the shaft in order to provide the desired properties of the tool. 
Benzon further teaches with respect to claim 11, wherein the drive tip is designed to accommodate different manufacture screw heads (par. 28, fig. 6a, such that the tip is capable of function as claimed, it is noted that that the tip can accommodate different  screw heads)
Benzon further teaches with respect to claim 12, wherein the shaft of the dental 
With respect to claim 21, Benzon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the distal front end portion is less elastic than the axial shaft portion.
Burley teaches the distal front end portion is less elastic than the axial shaft portion (pars. 48-49, 54, such that they are more ridged, i.e. harder due to the diameter). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics along the tool as taught by Burley in order to provide the desired bending along the shaft and eliminating possible points of failure.
With respect to claims 22-23, Benzon teaches the shaft has a continuous cross section, however, does not specifically teach the axial shaft portion has a solid core cross section. Burley teaches the shaft has a continuous cross section (i.e. circular) and is solid (see fig. 1, par. 48-49, note figs. 16-23 show a solid core with slits of a different embodiment). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics along the tool as taught by Burley in order to provide the desired bending along the shaft and eliminating possible points of failure.
With respect to claim 27, Benzon/Burley does not specifically teach the elastically return to its original shape either in the absence of bending forces on the shaft or by applying heat or subtle finger pressure, however, Hirshman teaches nickel titanium can be selected based on the desired properties to be superelastic and return to its original shape once a force is removed (pg. 8, ll. 7-16). It would have been obvious to one having ordinary skill in the art to modify the screwdriver having different regions of flexibility as taught by Benzon/Burley with the regions all being made of nickel titanium but with different material characteristics, such as the different flexibilities, in order to provide the screw driver with the desired flexibilities and torqueabilities (see pg. 27, ll. 32-33, pg. 28, ll. 1-2) and to easily insert and remove the screw driver for repeated use. Such that if it returns to it original shape once the force is removed is can easily be removed and reused without having to reset the shape. 
With respect to claim 28, Benzon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axial shaft portion is axially homogenous.
Burly teaches the axial shaft portion is axially homogenous (pars. 48-49). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics along the tool as taught by Burley in order to provide the desired bending along the shaft and eliminating possible points of failure.
With respect to claims 31-32, Benzon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the integral drive tip is made of harder nickel titanium than that axial shaft portion and the integral drive tip is made of less bendable nickel titanium than the axial shaft portion. 
Burly teaches the integral drive tip is made of harder nickel titanium than that axial shaft portion and the integral drive tip is made of less bendable nickel titanium than the axial shaft portion (pars. 48-49, 54, such that they are more ridged, i.e. harder due to the diameter). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics along the tool as taught by Burley in order to provide the desired bending along the shaft and eliminating possible points of failure.
With respect to claim 36, Benzon teaches the invention as substantially claimed and discussed above, however, does not specifically teach wherein compared to the axial shaft portion, the distal rear end portion is made of either a non-smart alloy material, or of a smart alloy material of different elasticity or of the same nickel titanium alloy but with different elasticity attributes along the shaft length and wherein the axial shaft portion is further configured to elastically bend without imparting any bending action along the second distal end portion. 
 Burly teaches the second distal end portion when compared to the axial shaft portion is made of the same nickel titanium alloy but with different elasticity attributes along the shaft length and wherein the axial shaft portion is further configured to elastically bend without imparting any bending action along the second distal end portion (see figs. 1, 5, pars. 48-49, 53, such that the diameter is larger and therefore less flexible). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics along the tool as taught by Burley in order to provide the desired bending along the shaft and eliminating possible points of failure.
With respect to claim 37, Benzon teaches the distal front end portion of the shaft has a substantially constant outer diameter. It is noted that the combination of Benzon/Burley/Hirshman teaches the limitations of the different elasticities at the different regions while the overall instrument having a constant diameter (see above detailed rejection and explanation). 
With respect to claim 38, Benzon teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axial shaft portion is formed in one piece with both the distal front end portion and the integral drive tip.
Burley teaches the axial shaft portion is formed in one piece with both the distal front end portion and the integral drive tip (pars. 48-49). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the screw driver of Benzon with the integral body made of a single material having different characteristics along the tool as taught by Burley in order to provide the desired bending along the shaft and eliminating possible points of failure.
With respect to claim 39, see above rejection regarding claims 1 and 36.
With respect to claim 40, see rejection regarding claim 37 above.
With respect to claim 41, see rejection regarding claim 7 above.
With respect to claim 42, see rejection above regarding claims 1, 7 and 21.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benzon et al. (2010/0297583) in view of Burley et al. (2013/0261628) in view of Hirshman (WO 2008/024597) as applied to claim 1 above, and further in view of Perry (5,158,458).
Benzon/Burley/Hirshman teaches the invention as substantially claimed and discussed above, however, does not specially teach the screwdriver is color coded to indicate screwdriver elasticity attributes.
Perry teaches a driver which is color coded to indicate different attributes (col. 4,
ll. 18-44). It would have been obvious to one having ordinary skill in the art before the
effective filling date of the invention to modify the screwdriver of Benzon/Burley/Hirshman to include a color coding system in order to identify properties of the screw driver.
Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive.
The applicant argues that Benzon does not teach that shaft is made from nickel titanium, being able to bend without imparting a bending action and torquing forces along the distal front end portion of the shaft and the drive tip is integral with the distal front end and the distal front end and the shaft are made of nickel titanium with different material characteristics than that of the axial shaft portion, however, it is noted that the prior art of Benzon is not being used to teach those claimed limitations and therefore, the applicants arguments are moot. 
The applicant argues that the modification of Benzon with Burley is improper as the prior art of Burley is a different instrument with different purposes and functions. While it is noted that Burley is directed towards a drill, it is noted that the prior art is still analogous art as the prior art is solving the same problem. It is noted that the drill of Burley is an instrument that has a drive shaft with an end connected to a drill/handle for delivering rotation to the shaft and the opposite end of the shaft connected to a working end for delivering the rotation motion to a workpiece. While it is noted that the working end is a drill and not a drive tip for a screw driver, the combination of Benzon with Burley is not being used to teach the drive tip, but rather the different flexibilities of the drive shaft and an integral instrument all of one piece. It is noted that Burley teaches that by making the instrument of one single piece of material that has different material properties along the drive shaft/axial shaft, a joint is not needed and thereby a possible point of failure is eliminated (see par. 49 of Burley) and by changing the flexibilities of the shaft to be different, the working end is delivered to the working surface at a desired angle (see pars. 55-57). It is noted that Burley further teaches that by providing the different flexibilities along the shaft, the instrument is still able to bend into a curved state as needed, but still strong enough to transmit the torsional forces required for the working end to function as intended. Therefore, the prior art of Burley when modified with Benzon solves the same problem as the current art and by providing the different flexibilities along the shaft to deliver the working end to the working surface as the desired angle (such as seen figs. 5-6, pars. 55-57, specifically perpendicular as taught by the applicant in par. 29 of the originally filed specification). 
The applicant further argues that the prior art of Burley cannot be modified to be a screw driver as it would destroy the intended purpose of the invention, however, it is noted that the prior art of Benzon, which is a screw driver is being modified with Burley to teach the shaft has different flexibilities along the shaft. Therefore, it is noted that Burley is NOT being modified to be a screwdriver and the applicant’s arguments are moot.
The applicant argues that the prior art of Burley does not teach the limitations directed towards not imparting a bending action and torquing forces since the instrument is not a dental screwdriver, however, as discussed above, the instrument of Burley, while not a screw driver is still directed towards a shaft which functions as a drive shaft and has a section which is designed to easily bend, such they are more flexible and sections which are designed not bend such they are less flexible and that the shaft can still apply the desired torsional forces to the working end to deliver the forces to the working end to perform the working function.  As discussed above Burley teaches the shaft has one section which is designed to bend, while the other sections are designed to not bend when a force within a designed range is applied to the shaft. It is noted that as taught by the applicant, the claimed instruments is able to function this way due to the same arrangement of the shaft having different material properties along the shaft to allow for more flexible portion and less flexible portions. Therefore, it is noted that since the prior art of Burley teaches the shaft with the different portions having different flexibilities along the shaft as claimed and taught by the applicant and the shaft is for delivering a rotational force to a workpiece, the shaft functions as claimed by the applicant and the applicant’s arguments are not persuasive.
The applicant further argues that the modification of Benzon with the integral body of Burley would result in the screwdriver of Benzon being a drill as taught by Burley. However, it is noted that the screwdriver of Benzon, with the attached tip is being modified with Burley to result in the screw driver of Benzon, with the screwdriver tip being an integral tool. As discussed above in detail the screwdriver of Benzon is NOT being modified to have a drill tip, but rather that shaft of Benzon is being modified with the shaft of Burley along with the integral design of a shaft with an integral working end. It is noted that in view of the arguments above, the applicant’s arguments are not persuasive and the rejection is maintained.  
The applicant further argues that the end portion 10 of the shaft of Benzon is not flexible as only portion 15 is taught as flexible. However, it is noted that, just as taught by the applicant, the portions have different flexibilities.  It is noted that Benzon teaches the entire shaft being made of a flexible material such as Nitinol (see par. 50). It is noted that Benzon further teaches that by changing the diameter of the shaft, on portion is more flexible than the other portions so that when a bending force is applied to the shaft, the shaft will first bend in the more flexible portion, such that a bending force is NOT applied to the other portions of the shaft. It is noted that this is the same as the applicants invention such that a bending force is not applied to the ends of the shaft since those portions are less flexible than the middle portion of the shaft. Therefore, the end portion 10 of the shaft of Benzon is flexible since it is made of Nitinol, however it is less flexible then the bending portion 15 so that the bending forces are delivered to the desired portion of the shaft.  
The applicant argues that the prior art of Hirshman does not cure the deficiencies of Benzon and Burley since it is it is directed towards a catheter, however, as discussed above and in the previous office action the device taught by Hirshman can also be a drive shaft (pg. 4, l. 13) and be provided with regions of different flexibilities, therefore, the art is analogous art. Furthermore, it is noted that Hirshman is being used to teach that a shaft made of nickel titanium, the same material as Burley, can be provided with different portions with different flexibilities, as taught by Burley by changing the characteristics of the nickel titanium or by also just changing the diameter of the shaft as taught by Burley.   
The applicant further argues that the modification of Benzon/Burley with the teachings of Hirshman would require extensive modifications not rendered obvious by the prior art. However, as discussed above in detail, the prior art of Benzon/Burley is being modified with the teachings of Hirshman to provide a flexible shaft with different portions of different flexibilities made of the same material, but the different flexibilities is made by modifying the characteristics of the material. It is noted that Hirshman further teaches that the different flexibilities can be provided by changing the diameter of the shaft, just as taught by Burley. Therefore, the modification would not require extensive modifications that are not rendered obvious by the prior art.  
The applicant further argues that the limitations of the dependent claims 2 and 10 are not taught by the prior art as impermissible hindsight is needed, however, it is noted that only a single screw driver is being claimed, and it is well known in the art to provide color coding of tools to indicate size along with other characteristics.  It is noted that the single screw driver being provided with a color coded indicator is capable of indicating elastically along with other characteristics and therefore, impermissible hindsight is not used in the modification.  
With respect to applicant’s arguments directed towards claims 7 and 41, it is noted that as discussed above in detail the prior art of Benzon is being modified with the shaft of Burley and that Burley is NOT being modified to be a screw driver. See above detailed response.
With respect to applicants arguments directed towards claim 21, it is noted that as discussed in pars. 50-52, the prior art of Burley teaches that by changing the diameter of the shaft, the shaft is more or less flexible, and therefore the applicant’s arguments are not persuasive.  
With respect to applicant’s arguments directed towards claims 31-32 and 38, it is noted that as discussed above in detail the prior art of Benzon is being modified with the shaft of Burley and that Burley is NOT being modified to be a screw driver. See above detailed response.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of White has been cited to teach that a solid flexible shaft is more hygienic than a spring shaft, such as the shaft of Benzon (see par. 3 of White). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        9/7/2022